IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-81,516-01


                         EX PARTE MICHAEL FIGEROA, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. 2009-423,705 IN THE 137TH DISTRICT COURT
                            FROM LUBBOCK COUNTY


        Per curiam.

                                           OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of two counts of

aggravated assault and sentenced to ten years’ imprisonment for Count I and five years’

imprisonment for Count II. He did not appeal his convictions.

        Applicant contends, among other things, that his convictions violate double jeopardy because

he was punished twice for the same offense. The State agrees that relief should be granted. We agree

with the trial court’s conclusion that Applicant has suffered multiple punishments for the same
                                                                                                   2

offense. Applicant is entitled to relief.

        Relief is granted. The judgment in Count II of Cause No. 2009-423,705 in the 137th Judicial

District Court of Lubbock County is vacated and set aside. All remaining issues challenging the

judgment in Count I are denied.

        Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Parole Division.

Delivered: November 5, 2014
Do Not Publish